DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/493,292 filed 09/11/2019 and Amendment filed 01/11/2022.
Claims 1-5, 11-13 remain pending in the Application. Claims 6-10 are cancelled.
Applicant’s arguments, see Applicant Arguments/Remarks filed 01/11/2022, with respect to claims 1-5, 11-13 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-5, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicant’s Amendments/Arguments filed 01/11/2022 (Remarks, Pages 6-8) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: a three-pin header comprising a first pin, a second pin and a third pin; … a resistor R1, a resistor R2, and a resistor R3, wherein the three-pin header is connected to the chip via the resistor R2, and the resistor R1 is connected to the first pin, the resistor R3 is connected to the third pin, wherein the resistor R2 serves as a pull-up resistor R2 or a pull-down resistor R2 and is configured to constitute a voltage dividing circuit  with the resistor R1 or the resistor R3 among all limitations of claim 1 as currently written.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Olson (US Patent 10,409,545) discloses MCU 110 or another chip of second device 104, which may reuse one or more pins in the second set of pins 116 as general-purpose I/O pins. For example, in such examples, a jumper may connect a particular pin of the second set of pins 116 to a first wire connected to a switch that controls where the first wire receives an electrical current from a second wire or a third wire (col. 5, ll.66-67; col. 6, ll.1-5), wherein the second wire may be permanently connected to a pull-up or pull-down resistor, as described elsewhere in this disclosure. Furthermore, in this example, the third wire may be connected to MCU 110 (col. 6, ll.7-10), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as:  a three-pin header comprising a first pin, a second pin and a third pin; … a resistor R1, a resistor R2, and a resistor R3, wherein the three-pin header is connected to the chip via the resistor R2, and the resistor R1 is connected to the first pin, the resistor R3 is connected to the third pin, wherein the resistor R2 serves as a pull-up resistor R2 or a pull-down resistor R2 and is configured to constitute a voltage dividing circuit  with the resistor R1 or the resistor R3 among all limitations of claim 1 as currently written. The Prior art Zhu et al. (US Patent 7,305,528) discloses pins and jumper circuitry ss, and each of the corresponding pins 101, 103, 105, and 107 may be connected to a first terminal of its respective pull-up resistor in the resistor pack 120. The second terminals of the pull-up resistors in the resistor pack 120 (col. 1, ll.62-67; col. 2, ll.1-5), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as:  a three-pin header comprising a first pin, a second pin and a third pin; … a resistor R1, a resistor R2, and a resistor R3, wherein the three-pin header is connected to the chip via the resistor R2, and the resistor R1 is connected to the first pin, the resistor R3 is connected to the third pin, wherein the resistor R2 serves as a pull-up resistor R2 or a pull-down resistor R2 and is configured to constitute a voltage dividing circuit  with the resistor R1 or the resistor R3 among all limitations of claim 1 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
01/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851